Citation Nr: 1132878	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for a respiratory disorder and granted service connection for tinnitus and bilateral hearing loss, assigning 10 percent and noncompensable initial disability ratings respectively.  

The issue of service connection for a respiratory disorder, to include residuals of pneumonia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran receives the maximum schedular rating for tinnitus throughout the period on appeal.

2.  The Veteran's bilateral hearing loss is productive of impairment no worse than Level I in each ear throughout the entire appeal period.

3.  The Veteran's schedular evaluations for tinnitus and bilateral hearing loss are adequate.


CONCLUSIONS OF LAW

1.  The law precludes assignment of a disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2010).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased initial ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's initial rating claims, a letter dated in September 2006 fully satisfied the duty to notify provisions of the underlying service connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  As the current increased rating claims arise from the grant of service connection for the disabilities and assignment of initial ratings, further VCAA notice (with regard to the increased rating claims for these disorders) is not warranted.  See Dingess, supra.  

The Veteran's representative argued in May 2009 that the notice to the Veteran was inadequate for failing to notify him that he could have a hearing before the Board if he wanted.  The basis of this argument was that the Veteran submitted a statement in lieu of a VA Form 9 that was accepted as a Substantive Appeal.  The representative noted that the possibility of a hearing was not discussed in the statement.  However, the Board notes that the December 2007 Statement of the Case did discuss the possibility of a Board hearing.  This notice was sent to the Veteran's home address, and he responded to it in a timely fashion.  The Veteran is charged with knowledge of the contents of the Statement of the Case.  The Board finds that the Veteran was actually notified of his procedural rights and that no error occurred.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran submitted an April 2008 letter from a private audiologist.  The Veteran has not indicated that the audiologist has further evidence that he wanted associated with the claims file.  The notice letter informed him that he should submit any relevant evidence.  That notice was renewed in a May 2008 letter.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board finds that no further assistance is warranted in obtaining outstanding records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in April 2007.  The Veteran has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The Veteran's representative argued that the examination was old and that another should be ordered in May 2009.  The representative also argued that an April 2008 letter from a private audiologist showed a worsening in the condition.  The Board finds the argument unavailing for two reasons.  First, the April 2008 does not actually state that there has been a change in the disabilities, but that the amplification for hearing loss worsens the Veteran's tinnitus.  This is discussed in greater detail below.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  Second, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA examination report is thorough, addresses the relevant criteria and is supported by lay statements describing the Veteran's occupational functioning.  The examination in this case is adequate upon which to base a decision.

The Board also concludes the VA examinations are adequate upon which to base a decision.  During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In this case, the VA examination reports note merely general complaints, such as difficulty understanding speech, when in quiet and noisy environments.  However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted the worksheet revisions, but also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  The Veteran has instead supplemented the VA examination report by submitting several statements from his coworkers describing the impact of his hearing loss disability on his occupation.  This is precisely the type of evidence the worksheet revision was meant to elicit.  The Board sees no prejudice to the Veteran in proceeding to consider the merits of the claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Ratings

The Veteran contends that he is entitled to a rating in excess of 10 for his tinnitus and a compensable rating for his bilateral hearing loss.  The Board will consider first the schedular ratings for each disability before turning to the possibility of extraschedular ratings.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran contends that he should receive a rating in excess of 10 percent for his bilateral tinnitus.  A 10 percent rating is the maximum schedular rating under Diagnostic Code (DC) 6260.  See 38 C.F.R. § 4.87 (2010).  Separate ratings for tinnitus in each ear are not permitted.  Id., at Note (2).  The Board cannot award a schedular increase for tinnitus.  There is simply no legal basis upon which to award the Veteran a disability rating in excess of 10 percent for his tinnitus.  Thus, the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board turns to the schedular evaluation for bilateral hearing loss.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2010).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in April 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
60
65
LEFT
35
45
50
65
70
 
Speech audiometry revealed speech recognition ability of 100 percent in both ears.

The Board notes that no other audiometric evaluations are of record.  The Veteran submitted an April 2008 letter from an audiologist, but this letter failed to include any audiometric testing results.  The letter did not indicate that any such results were available.  The Veteran has not submitted any other records or authorized VA to obtain any outstanding records on his behalf.  The Board concludes that only the April 2007 results are available for rating the Veteran's bilateral hearing loss disability.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 55 dB and a speech recognition score of 100 percent; therefore the right ear received a designation of I.  The left ear had a puretone average of 57.5 dB and a speech recognition score of 100 percent; therefore the left ear received a designation of I.  The point where I and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case does not reach a compensable level.

The Veteran's representative argued in the Informal Hearing Presentation that the examination was inadequate in that it was conducted in a partially subjective fashion where the examiner was not restricted in the decibel level at which the speech discrimination test was administered.  The record is not clear as to whether the examiner had discretion in selecting the decibel level at which the speech discrimination test is administered.  Speech recognition tests involve the presentation of approved monosyllabic words.  VA Clinician's Guide, 5.7 (c)(11) (2011).  The audiologist presents word lists at increasing intensity levels until no further change in speech recognition score occurs.  Id.  Presentation levels are not to exceed the patient's level of discomfort or 105 dB HL, whichever is lower.  Id.  The procedure is known as a Performance-Intensity function.  Id.  Thus, the VA Clinician's Guide demonstrates that the audiologist did not have discretion in selecting the decibel level at which the speech discrimination test is administered.  Id.  The Board finds that there is no discretion present on the record that would render the audiometric results inadequate for ratings purposes. 
The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examination do not meet these criteria, and the Veteran's disability cannot be evaluated under the alternative rating scheme.

The Board finds that the noncompensable evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  Thus, his request for a compensable evaluation for bilateral hearing loss on a schedular basis is denied.  See 38 C.F.R. § 4.85.

Moreover, the Board also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's tinnitus and bilateral hearing loss are not inadequate.  The Veteran's representative argued in the informal hearing presentation that the VA examination report did not explain what effect the hearing loss would mean to the daily activities of a teacher or the impact of hearing loss and tinnitus on the Veteran's job performance as a teacher.  The Veteran has, however, stated some of the effects on his job performance in his May 2007 Notice of Disagreement.  Furthermore, the Veteran has submitted lay statements from three co-workers who describe the impact of his bilateral hearing loss on his occupation.  According to these statements, the Veteran has difficulty hearing students and coworkers in a variety of situations.  The Veteran must frequently have people repeat themselves and occasionally gives inappropriate responses due to misunderstanding words.  While these statements are not relevant to the application of the schedular criteria, they do show that his complaints go directly to auditory acuity and speech recognition, the very basis of the schedular evaluation.  The Veteran's representative also argues that an increased rating is warranted on the basis of an April 2008 private opinion stating the Veteran's bilateral hearing loss contributes to his tinnitus in that the use of hearing aid amplification would tend to increase his awareness of his tinnitus.  The Board notes that "awareness of tinnitus" is not an assessment of impaired functioning.  The audiologist is not indicating that the Veteran's audiological acuity and speech recognition are worsened by this effect.  There is no indication of a symptom other than audiological acuity or speech recognition that has not been addressed by the ratings schedule.  The Board finds that the lay statements of record indicate that the Veteran's complaints go to audiological acuity and speech recognition which are the basis of the schedular criteria and that the remaining evidence does not establish the existence of additional complications beyond audiological acuity or speech recognition that remain uncompensated.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from either of these service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for those service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating for bilateral hearing loss and a rating in excess of 10 percent for tinnitus have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


(CONTINUED ON NEXT PAGE)
REMAND

The Board must remand the claim for service connection for a respiratory disorder, to include residuals of pneumonia.

The Veteran originally identified his claim as one for residuals of pneumonia.  At the time, he stated that he had been treated in December 1967 while stationed in Germany.  The claim was denied in the April 2007 rating decision.  The Veteran's Notice of Disagreement stated that he was treated for a respiratory condition during service and had rhinorrhea at separation and that he has been treated for nasal ailments continuously since service.  He indicated that he had had two rhinoplasty procedures.  The Veteran stated that his breathing capacity when climbing stairs and walking briskly had decreased.  

The April 2007 rating decision and the December 2007 Statement of the Case both state the rhinorrhea was present at the separation examination.  The Board has reviewed the February 1969 separation examination and comes to the opposite conclusion.  The Veteran's report of medical history indicates hay fever, with an explanatory note that he was allergic to a variety of pollens leading to rhinorrhea.  On clinical examination, however, his head, face and neck, nose, sinuses and mouth and throat were normal.  The Board emphasizes that the report of medical history is not a finding of present disorders.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran reports that he has continuous nasal ailments and diminished breathing ability currently.  There is no evidence to suggest otherwise.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's service treatment records show that he had treatment for shortness of breath with a cough in September 1968 and for a cough and headaches without rhinorrhea in December 1968.  The Veteran currently claims the continuous nasal ailments and diminished breathing ability as a result of these episodes.  The Veteran alleges that the problems have persisted since service.  The Veteran was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is remanded for the following:

1.  Schedule the Veteran for an appropriate VA examination to determine (1) the diagnosis of any residuals of episodes of coughing which may be present, and (2) whether any present disorder related to nasal ailments or difficulty breathing is as likely as not etiologically related to the inservice complaints noted in September and December 1968.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the service connection claim remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


